In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0124V
                                          UNPUBLISHED


    DOROTHY STRADFORD,                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: November 16, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On February 4, 2020, Dorothy Stradford filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered from Guillain Barre Syndrome (“GBS”)
as a result of an influenza vaccine received on October 1, 2018. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On July 23, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for GBS. On November 15, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded a total of $190,169.55,
as further detailed below. Proffer at 1. In the Proffer, Respondent represented that


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following:

    •   A lump sum payment of $4,092.99, representing the balance due for
        Petitioner’s past medical treatment received at Overlook Hospital, in the form
        of a check payable jointly to Petitioner and Certified Credit & Collection
                                                     P.O. Box 1750
                                                     Whitehouse Station, NJ 08889

    Petitioner agrees to endorse this payment to Certified Credit & Collection; and

    •   A lump sum of $186,076.56 in the form of a check payable to Petitioner. This
        amount represents compensation for all damages that would be available under
        Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

 DOROTHY STRADFORD

                       Petitioner,

 v.                                                   No. 20-124V
                                                      Chief Special Master Corcoran (SPU)
 SECRETARY OF HEALTH AND                              ECF
 HUMAN SERVICES,

                       Respondent.

                       PROFFER ON AWARD OF COMPENSATION

I.     Procedural History

       On February 4, 2020, Dorothy Stradford (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. Petitioner alleges that, as a result of receiving the influenza vaccine on October

1, 2018, she suffered from Guillain-Barre Syndrome (“GBS”). See Petition at Preamble.

       On July 23, 2021, respondent filed his Vaccine Rule 4(c) report, concluding that

petitioner suffered GBS as defined by the Vaccine Injury Table, within the Table timeframe, and

the Chief Special Master Corcoran issued a ruling on entitlement, finding that petitioner was

entitled to compensation for a GBS Table injury. ECF No. 26; ECF No. 28.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$190,169.55, for all damages, including $185,000.00 representative of pain and suffering,

$1,076.56 representative of incurred out-of-pocket medical and related expenses, and $4,092.99

representative of a past-due balance on petitioner’s medical bill. This amount represents all

elements of compensation to which petitioner is entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.
III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through two lump sum payments, as described below, and requests that the Chief Special

Master’s decision and the Court’s judgment award the following:

           •   a lump sum of $4,092.99, representing the balance due for petitioner’s past
               medical treatment received at Overlook Hospital, in the form of a check payable
               jointly to petitioner and Certified Credit & Collection
                                         PO Box 1750, Whitehouse Station, NJ 08889.

               Petitioner agrees to endorse this payment to Certified Credit & Collection; and

           •   a lump sum of $186,076.56 in the form of a check payable to petitioner. 1 This
               amount represents compensation for all remaining damages that would be
               available under 42 U.S.C. § 300aa-15(a).

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS B. BABCOCK
                                                     Assistant Director
                                                     Torts Branch, Civil Division




1
 Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
                                                 2
                               s/ Adriana Teitel
                               ADRIANA TEITEL
                               Trial Attorney
                               Torts Branch, Civil Division
                               U.S. Department of Justice
                               P.O. Box 146, Benjamin Franklin Station
                               Washington, DC 20044-0146
                               Tel: (202) 616-3677
                               Email: adriana.teitel@usdoj.gov


Dated: November 15, 2021




                           3